Fourth Court of Appeals
                                San Antonio, Texas
                                   December 16, 2015

                                   No. 04-15-00661-CR

                                 Roland HERNANDEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015CR7447W
                         Honorable Ray Olivarri, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion issued this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on December 16, 2015.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of December, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk